         Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                       ,
                               Plaintiff,
                                                              OPINION AND ORDER
                 against
                                                                19 Civ. 6124 (ER)

                   ,
                               Defendant.




I.                         1


       Harbus is a professional photographer in the business of licensing his photographs to

online and print media for a fee. Am. Compl., Doc. 12 ¶ 5. He owns the copyright in a

photograph of New York Governor Andrew Cuomo holding a microphone and speaking in front

of the old and new Tappan Zee bridges                     :



1
          Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 2 of 20




Id. ¶¶ 7-8; Id. Ex. A.

        On September 5, 2018, the New York Post published an article titled The new Tappan

Zee shows the best and the Worst of Cuomo                         Id. ¶ 8; Id. Ex. B. The Article

featured the Photograph, which the New York Post licensed from Harbus for a fee. Id. ¶ 8. As

                                                                                         Id. Ex. B

at 2.

        The Manhattan Institute is a non-

                                                                                            On

September 7, 2018, th                                                                            Id.

¶¶ 6, 11; Id. Ex. C.

                         its Website, along with thousands of articles written by its fellows that

have been published by the Wall Street Journal, the New York Daily News, USA Today and

                                                2
          Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 3 of 20



other prominent news media. The Manhattan Institute posted the Article as it was published by

the New York Post. However, the Photograph was not shown in its entirety, but rather was

cropped and darkened as follows:




Am. Compl. Ex. C at 2. As displayed on the Website, the Photograph is cropped such that one

                                                                                 Id. In addition,

the portion of the

                                                 the publishing news outlet, and the subject

matter of the Article. Id.

       To the right of the text, the Manhattan Institute included links allowing viewers to print

the Article or to share it on Facebook. See id                   has attached to the first amended

complaint a screenshot of his own attempt to share the Article through his Facebook account, as




                                                 3
           Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 4 of 20



follows:




See id. Ex. C at 1.

       Harbus commenced the instant action on June 30, 2019. Doc. 1. The Manhattan Institute

answered on August 5, 2019. Doc. 9. On September 10, 2019, Harbus filed the first amended

complaint.2 Doc. 12. On November 15, 2019, the Manhattan Institute moved to dismiss the first

amended complaint on the basis that its use of the Photograph is protected fair use. Doc. 19.

II.

                      motion to dismiss, a complaint must contain sufficient factual matter,

accepted a                                                               Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is

                                                                allows the court to draw the




2




                                                4
          Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 5 of 20



                                                                                      Id. (citing

Twombly

                                                       Id. (citing Twombly, 550 U.S. at 556).

                                                                           ading standard, In re

Elevator Antitrust Litig., 502 F.3d 47, 50 n.3 (2d Cir. 2007) (quotation marks and citation

                             ...                                                               motion to

dismiss, Twombly, 550 U.S. at 555.

        The question on a motion to dismiss

                                                                                  Sikhs for Justice v.

Nath, 893 F. Supp. 2d 598, 615 (S.D.N.Y. 2012) (quoting Villager Pond, Inc. v. Town of Darien,




relief without resolving a contest r

                                       Halebian v. Berv, 644 F.3d 122, 130 (2d Cir. 2011) (internal

quotation marks and citations omitted). Accordingly, when ruling on a motion to dismiss

pursuant to Rule 12(b)(6), the Court accepts all factual allegations in the complaint as true and

                                                            Nielsen v. Rabin, 746 F.3d 58, 62 (2d

Cir. 2014); see also Twombly                                 -pleaded complaint may proceed even if

it strikes a savvy judge that actual proof of those facts is improbable . . . .

this rule, the complaint is deemed to include any written instrument attached to it as an exhibit or

any statements or document                                         Chambers v. Time Warner, Inc.,

282 F.3d 147, 152 (2d Cir. 2002) (internal quotation marks and citations omitted).




                                                   5
          Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 6 of 20



III.   DISCUSSION

       Harbus brought this action under the Copyright Act of 1976, 17 U.S.C. § 101 et seq. The




on authors the absolute ownership of their creations. It is designed rather to stimulate activity

                                                                                            Toward a

Fair Use Standard                                                         see Cariou v. Prince, 714

F.3d 694, 705 (2d Cir. 2013), cert. denied, 134 S. Ct. 618 (2013). The Copyright Act furthers

this purpose by granting authors a limited monopoly over the dissemination of their original

works of authorship. Authors Guild, Inc. v. HathiTrust, 755 F.3d 87, 95 (2d Cir. 2014). In

particular, the Copyright Act confers upon authors certain enumerated exclusive rights over their

works during the term of the copyright, including the rights to reproduce the copyrighted work

and to distribute those copies to the public. Id. (citing 17 U.S.C. § 106(1), (3)).



derivative works. Id.

to draw upon copyrighted materials without the permission of the copyright holder in certain

                  Id.

establishes in creative works, which must be protected up to a point, and the ability of authors,

artists, and the rest of us to express them     or ourselves by reference to the works of others,

                                              Blanch v. Koons, 467 F.3d 244, 250 (2d Cir. 2006).

       The fair use doctrine was first codified in the Copyright Act of 1976, which lists four

non-exclusive factors that must be considered in determining fair use:

           (1) the purpose and character of the use, including whether such use is of a
               commercial nature or is for nonprofit educational purposes;

                                                     6
          Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 7 of 20




           (2) the nature of the copyrighted work;

           (3) the amount and substantiality of the portion used in relation to the copyrighted
               work as a whole; and

           (4) the effect of the use upon the potential market for or value of the copyrighted
               work.

17 U.S.C. § 107.

       Although fair use is an affirmative defense,



             Kelly-Brown v. Winfrey, 717 F.3d 295, 308 (2d Cir. 2013) (citing McKenna v.

Wright, 386 F.3d 432, 436 (2d Cir. 2004)). While defendant bears the burden of proving that its

use was fair, it need not establish that each of the factors set forth in § 107 weighs in its favor.

Swatch Grp. Mgmt. Servs. Ltd. v. Bloomberg L.P., 756 F.3d 73, 81 (2d Cir. 2014) (quoting

NXIVM Corp. v. Ross Inst., 364 F.3d 471, 476-77 (2d Cir. 2004), cert. denied, 543 U.S. 1000



                          Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569, 578 (1994).3

Moreover, as will be seen below, certain considerations will be relevant with respect to more

than one factor.                       assertion, courts in this district have granted motions to

dismiss on fair use grounds when all that is necessary for the Court to make a determination as to

fair use are the two works at issue." See, e.g., Yang v. Mic Network, Inc., 405 F. Supp. 3d 537,




3




                                                   7
         Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 8 of 20



548 (S.D.N.Y. 2019); see also Clark v. Transp. Alts., Inc., No. 18 Civ. 9985 (VM), 2019 WL

1448448 (S.D.N.Y. Mar. 18, 2019).4




4




                                              8
Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 9 of 20




                              9
    Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 10 of 20




      5




5




                                  10
Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 11 of 20




                              11
Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 12 of 20




                              12
Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 13 of 20




                              13
Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 14 of 20




                              14
Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 15 of 20




                              15
Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 16 of 20




                              16
         Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 17 of 20




                                                                             ight holder is entitled

to demand a royalty for licensing others to use its copyrighted work, and that the impact on



Am. Geophysical Union v. Texaco Inc., 60 F.3d 913, 929 (2d Cir. 1994) (internal citations



every case that potential licensing revenues were impermissibly impaired simply because the

secondary user did not pay a fee for the right to engage in the use, the fourth fair use factor

would always                                 Id. at 930 n.17; see also Bill Graham Archives, 448

F.3d at 614.




                                                 17
Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 18 of 20




                              18
         Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 19 of 20




                                                                                6




                                                  Photograph was fair. The use was

transformative and noncommercial, and reasonable in light of that end. The Photograph is a

factual work that has already been published, and there is no plausible risk to any market for

licensing of the Photograph. This is sufficient to make out an affirmative defense of fair use at

the motion to dismiss stage.

dismiss is granted on the basis that its use of the Photograph was fair as a matter of law.




6




                                                 19
          Case 1:19-cv-06124-ER Document 28 Filed 04/27/20 Page 20 of 20



IV.      CONCLUSION

         For the reasons set forth above,                     motion to dismiss is

GRANTED. The Clerk of Court is respectfully directed to terminate the motion, Doc. 19, and

close the case.

            SO ORDERED.

Dated:     April 27, 2020
           New York, New York


                                                         _______________________
                                                         Edgardo Ramos, U.S.D.J.




                                             20
